Exhibit 10.8.2

 

独家购买权合同

Exclusive Option Agreement

 

本独家购买权合同（下称“本合同”）由以下各方于2018年5月【 】日在中华人民共和国（下称“中国”）【北京】签订：

This Exclusive Option Agreement (this "Agreement") is executed by and among the
following Parties as of May [ ] 2018 in [Beijing], the People’s Republic of
China (“China” or the “PRC”):

 

甲方：天行皓车（北京）科技有限公司，一家依照中国法律设立和存在的外商独资公司，地址为：北京市朝阳区清河营东路2号院2号楼15层1522号。

Party A: Hao Limo Technology（Beijing）Co., Ltd, a wholly foreign owned
enterprise, organized and existing under the laws of the PRC, with its addres at
Room 1522, Floor 15, Building 2, No. 2 Yard, Qingheying East Road, Chaoyang
District, Beijing, China;

 

乙方（股东）：崔家林，中华人民共和国自然人，身份证号码为21040219820111411x，住址为：辽宁省抚顺市顺城区新华街道抚顺城路西段7栋5号。

Party B（Shareholder）: Jialin Cui a PRC individual, with his ID number of
21040219820111411x and address at No.5，Building 7，Fushunchen West Road，Xinhua
Street，Shuncheng District，Fushun City，Liaoning Province;

 

丙方：北京天行昆仑科技有限公司，一家依照中国法律设立和存在的有限责任公司，地址为北京市海淀区西四环北路158号1幢6层A6259号。

Party C: Beijing Tianxing Kunlun Technology Co., Ltd., a limited liability
company organized and existing under the laws of the PRC, with its address at
Room A6259, Floor 6, Building 1, 158 West Sihuan North Road, Haidian District,
Beijing;

 

在本合同中，甲方、乙方和丙方以下各称“一方”，合称“各方”。

In this Agreement, each of Party A, Party B and Party C shall be referred to as
a "Party" respectively, and they shall be collectively referred to as the
"Parties".

 

鉴于：

 

1. 股东持有丙方10%的股权权益。

Whereas: Shareholder holds 90% of the equity interest in Party C.

 

2. 股东同意授予甲方一项股权独家购买权。

Whereas, Shareholder agrees to grant Party A an exclusive equity purchase
option.

 

现各方协商一致，达成如下协议：

Now therefore, upon mutual discussion and negotiation, the Parties have reached
the following agreement:

 

1. 股权买卖

Sale and Purchase of Equity Interest

 

1.1 授予权利

Option Granted

 

鉴于甲方向乙方支付了人民币【0】元作为对价，且乙方确认收到并认为该对价足够，乙方在此不可撤销地授予甲方在中国法律允许的前提下，按照甲方自行决定的行使步骤，并按照本合同第1.3条所述的价格，随时一次或多次从乙方购买或指定一人或多人（“被指定人”）从乙方购买其所持有的丙方的全部或部分股权的一项不可撤销的专有权（“股权购买权”）。除甲方和被指定人外，任何第三人均不得享有股权购买权或其他与乙方股权有关的权利。丙方特此同意乙方向甲方授予股权购买权。本款及本合同所规定的“人”指个人、公司、合营企业、合伙、企业、信托或非公司组织。

In consideration of the payment of RMB[0] by Party A, the receipt and adequacy
of which is hereby acknowledged by Party B, Party B hereby irrevocably grants
Party A an irrevocable and exclusive right to purchase, or designate one or more
persons (each, a "Designee") to purchase the equity interests in Party C then
held by Party B once or at multiple times at any time in part or in whole at
Party A's sole and absolute discretion to the extent permitted by Chinese laws
and at the price described in Section 1.3 herein (such right being the "Equity
Interest Purchase Option"). Except for Party A and the Designee(s), no other
person shall be entitled to the Equity Interest Purchase Option or other rights
with respect to the equity interests of Party B. Party C hereby agrees to the
grant by Party B of the Equity Interest Purchase Option to Party A. The term
"person" as used herein shall refer to individuals, corporations, partnerships,
partners, enterprises, trusts or non-corporate organizations.

 

 

 

 

1.2 行使步骤

Steps for Exercise of Equity Interest Purchase Option

 

甲方行使其股权购买权以符合中国法律和法规的规定为前提。甲方行使股权购买权时，应向乙方发出书面通知(“股权购买通知”)，股权购买通知应载明以下事项：(a)甲方关于行使股权购买权的决定；(b)甲方拟从乙方购买的股权份额(“被购买股权”)
；和(c) 被购买股权的购买日/转让日。

Subject to the provisions of the laws and regulations of China, Party A may
exercise the Equity Interest Purchase Option by issuing a written notice to
Party B (the "Equity Interest Purchase Option Notice"), specifying: (a) Party
A's decision to exercise the Equity Interest Purchase Option; (b) the portion of
equity interests to be purchased from Party B (the "Optioned Interests"); and
(c) the date for purchasing the Optioned Interests and/or the date for transfer
of the Optioned Interests.

 

1.3 股权买价

Equity Interest Purchase Price

 

甲方购买乙方所持有的所有丙方股权的买价总额应为股东方缴纳的出资额，根据股东权益按比例调整，除非中国法律法规或其它法规要求评估相关股东权益或规定其他股权买价上的限制（“股权买价”）。

The aggregate purchase price of all the Optioned Interests of Party B to be
purchased by Party A shall be equal to the capital paid in by the Shareholder,
adjusted pro rata for purchase of less than all of the Equity Interest, unless
applicable PRC laws and regulations require an appraisal of the Equity Interest
or stipulate other restrictions regarding the Equity Interest Purchase Price
(the "Equity Interest Purchase Price").

 

1.4 转让被购买股权

Transfer of Optioned Interests

 

甲方每次行使股权购买权时：

For each exercise of the Equity Interest Purchase Option:

 

1.4.1 乙方应及时形成股东决定，批准乙方向甲方和/或被指定人转让被购买股权的决议；

 

Party B shall promptly convene a shareholder’s decision, at which a resolution
shall be adopted approving Party B's transfer of the Optioned Interests to Party
A and/or the Designee(s);

 

1.4.2 乙方应就其向甲方和/或被指定人转让被购买股权出具放弃优先购买权的书面声明。

 

Party B shall issue written statement giving consent to the transfer of the
equity interest to Party A and/or the Designee(s) and waiving any right of first
refusal related thereto.

 

 2 

 

 

1.4.3 乙方应与甲方和/或（在适用的情况下）被指定人按照本合同及股权购买通知的规定，为每次转让签订股权转让合同；

 

Party B shall execute a share transfer contract with respect to each transfer
with Party A and/or each Designee (whichever is applicable), in accordance with
the provisions of this Agreement and the Equity Interest Purchase Option Notice
regarding the Optioned Interests;

 

1.4.4
有关方应签署所有其他所需合同、协议或文件，取得全部所需的政府批准和同意，并采取所有所需行动，在不附带任何担保权益的情况下，将被购买股权的有效所有权转移给甲方和/或被指定人并使甲方和/或被指定人成为被购买股权的登记在册所有人。为本款及本合同的目的，“担保权益”包括担保、抵押、第三方权利或权益，任何购股权、收购权、优先购买权、抵销权、所有权扣留或其他担保安排等；但为了明确起见，不包括在本合同、乙方股权质押合同项下产生的任何担保权益。本款及本合同所规定的“乙方股权质押合同”指甲方、乙方和丙方于本合同签署之日签订的股权质押合同（下称“股权质押合同”），根据股权质押合同，乙方为担保丙方能履行丙方与甲方签订的独家业务合作协议项下的义务，而向甲方质押其在丙方的全部乙方股权。

 

The relevant Parties shall execute all other necessary contracts, agreements or
documents, obtain all necessary government licenses and permits and take all
necessary actions to transfer valid ownership of the Optioned Interests to Party
A and/or the Designee(s), unencumbered by any security interests, and cause
Party A and/or the Designee(s) to become the registered owner(s) of the Optioned
Interests. For the purpose of this Section and this Agreement, "security
interests" shall include securities, mortgages, third party's rights or
interests, any stock options, acquisition right, right of first refusal, right
to offset, ownership retention or other security arrangements, but shall be
deemed to exclude any security interest created by this Agreement and Party B's
Share Interest Pledge Agreement. "Party B's Share Interest Pledge Agreement" as
used in this Section and this Agreement shall refer to the Share Interest Pledge
Agreement ("Share Interest Pledge Agreement") executed by and among Party A,
Party B and Party C as of the date hereof, whereby Party B pledges all of its
equity interests in Party C to Party A, in order to guarantee Party C's
performance of its obligations under the Exclusive Business Corporation
Agreement executed by and between Party C and Party A.

 

1.5 付款

Payment

 

当甲方行使股权购买权时，甲方应按照本协议第1.3条约定的价款向乙方支付股权买价。

Upon exercise of the Equity Interest Purchase Option, Party A shall make payment
of the Equity Interest Purchase Price set forth in Section1.3 under this
agreement to the Party B.

 

2. 陈述和保证

Representations and Warranties

 

乙方和丙方特此在本合同签署之日和每一个转让日向甲方共同及分别陈述和保证如下：

Party B and Party C hereby represent and warrant to Party A, jointly and
severally, as of the date of this Agreement and each date of transfer of the
Optioned Interests, that:

 

2.1
其具有签订和交付本合同和其为一方的、根据本合同为每一次转让被购买股权而签订的任何股权转让合同(各称为“转让合同”)，并履行其在本合同和任何转让合同项下的义务的权力和能力。乙方和丙方同意在甲方行使购买权时，他们将签署与本合同条款一致的转让合同。本合同和其是一方的各转让合同一旦签署后，构成或将对其构成合法、有效及具有约束力的义务并可按照其条款对其强制执行；

They have the authority to execute and deliver this Agreement and any share
transfer contracts to which they are parties concerning the Optioned Interests
to be transferred thereunder (each, a "Transfer Contracts"), and to perform
their obligations under this Agreement and any Transfer Contracts. Party B and
Party C agree to enter into Transfer Contracts consistent with the terms of this
Agreement upon Party A’s exercise of the Equity Interest Purchase Option. This
Agreement and the Transfer Contracts to which they are parties constitute or
will constitute their legal, valid and binding obligations and shall be
enforceable against them in accordance with the provisions thereof;

 

 3 

 

 

2.2
无论是本合同或任何转让合同的签署和交付还是其在本合同或任何转让合同项下的义务的履行均不会：(i)导致违反任何有关的中国法律；(ii)与丙方章程或其他组织文件相抵触；(iii)导致违反其是一方或对其有约束力的任何合同或文件，或构成其是一方或对其有约束力的任何合同或文件项下的违约；(iv)导致违反有关向任何一方颁发的任何许可或批准的授予和(或)继续有效的任何条件；或(v)导致向任何一方颁发的任何许可或批准中止或被撤销或附加条件；

The execution and delivery of this Agreement or any Transfer Contracts and the
obligations under this Agreement or any Transfer Contracts shall not: (i) cause
any violation of any applicable laws of China; (ii) be inconsistent with the
articles of association, bylaws or other organizational documents of Party C;
(iii) cause the violation of any contracts or instruments to which they are a
party or which are binding on them, or constitute any breach under any contracts
or instruments to which they are a party or which are binding on them; (iv)
cause any violation of any condition for the grant and/or continued
effectiveness of any licenses or permits issued to either of them; or (v) cause
the suspension or revocation of or imposition of additional conditions to any
licenses or permits issued to either of them;

 

2.3 乙方对其在丙方拥有的股权拥有良好和可出售的所有权，除乙方股权质押合同外，乙方在上述股权上没有设置任何担保权益；

Party B has a good and merchantable title to the equity interests in Party C he
holds. Except for Party B's Share Pledge Agreement, Party B has not placed any
security interest on such equity interests;

 

2.4 丙方对所有资产拥有良好和可出售的所有权，丙方在上述资产上没有设置任何担保权益；和

Party C has a good and merchantable title to all of its assets, and has not
placed any security interest on the aforementioned assets; and

 

2.5 目前没有悬而未决的或构成威胁的与股权、丙方资产有关的或与丙方有关的诉讼、仲裁或行政程序。

There are no pending or threatened litigation, arbitration or administrative
proceedings relating to the equity interests in Party C, assets of Party C or
Party C.

 

3. 生效日

Effective Date

 

本合同于各方签署本合同之日生效，有效期10年，经甲方选择可再延长。

This Agreement shall become effective upon the date hereof, and remain effective
for a term of 10 years, and may be renewed at Party A's election.

 

4. 适用法律与争议解决

Governing Law and Resolution of Disputes

 

4.1 适用法律

Governing law

 

本合同的订立、效力、解释、履行、修改和终止以及争议解决均适用中国正式公布并可公开得到的法律。对中国正式公布并可公开得到的法律没有规定的事项，将适用国际法律原则和惯例。

The execution, effectiveness, construction, performance, amendment and
termination of this Agreement and the resolution of disputes hereunder shall be
governed by the formally published and publicly available laws of China. Matters
not covered by formally published and publicly available laws of China shall be
governed by international legal principles and practices.

 

4.2 争议的解决方法

Methods of Resolution of Disputes

 

因解释和履行本合同而发生的任何争议，本合同各方应首先通过友好协商的方式加以解决。如果在一方向其他方发出要求协商解决的书面通知后30天之内争议仍然得不到解决，则任何一方均可将有关争议提交给上海国际经济贸易仲裁委员会，由该会按照其仲裁规则仲裁解决。仲裁应在上海进行。使用之语言为中文。仲裁裁决是终局性的，对各方均有约束力。

In the event of any dispute with respect to the construction and performance of
this Agreement, the Parties shall first resolve the dispute through friendly
negotiations. In the event the Parties fail to reach an agreement on the dispute
within 30 days after either Party's request to the other Parties for resolution
of the dispute through negotiations, either Party may submit the relevant
dispute to the Shanghai International Economic and Trade Arbitration Commission
for arbitration, in accordance with its Arbitration Rules. The arbitration shall
be conducted in Shanghai, and the language used in arbitration shall be Chinese.
The arbitration award shall be final and binding on all Parties.

 

5. 税款、费用

Taxes and Fees

 

每一方应承担根据中国法律因准备和签署本合同和各转让合同以及完成本合同和各转让合同拟定的交易而由该方发生的或对其征收的任何和全部的转让和注册的税、花费和费用。

Each Party shall pay any and all transfer and registration tax, expenses and
fees incurred thereby or levied thereon in accordance with the laws of China in
connection with the preparation and execution of this Agreement and the Transfer
Contracts, as well as the consummation of the transactions contemplated under
this Agreement and the Transfer Contracts.

 

6. 通知

Notices

 

6.1
本合同项下要求或发出的所有通知和其他通信应通过专人递送、挂号邮寄、邮资预付或商业快递服务或传真的方式发到该方下列地址。每一通知还应再以电子邮件送达。该等通知视为有效送达的日期按如下方式确定：

All notices and other communications required or permitted to be given pursuant
to this Agreement shall be delivered personally or sent by registered mail,
postage prepaid, by a commercial courier service or by facsimile transmission to
the address of such Party set forth below. A confirmation copy of each notice
shall also be sent by email. The dates on which notices shall be deemed to have
been effectively given shall be determined as follows:

 

6.1.1 通知如果是以专人递送、快递服务或挂号邮寄、邮资预付发出的，则以于设定为通知的地址在接收或拒收之日为有效送达日。

Notices given by personal delivery, by courier service or by registered mail,
postage prepaid, shall be deemed effectively given on the date of receipt or
refusal at the address specified for notices.

 

 4 

 

 

6.1.2 通知如果是以传真发出的，则以成功传送之日为有效送达日（应以自动生成的传送确认信息为证）。

Notices given by facsimile transmission shall be deemed effectively given on the
date of successful transmission (as evidenced by an automatically generated
confirmation of transmission).

 

6.2 为通知的目的，各方地址如下：

For the purpose of notices, the addresses of the Parties are as follows:

 

甲方：天行皓车（北京）科技有限公司

Party A: Hao Limo Technology（Beijing）Co., Ltd

地址： 北京市朝阳区清河营东路2号院2号楼15层1522号

Address: Room 1522, Floor 15, Building 2, No. 2 Yard, Qingheying East Road,
Chaoyang District, Beijing, China

收件人：

Attn:

电话：

Phone:

传真：

Facsimile:

 

乙方：崔家林

Party B: Jialin Cui

地址：辽宁省抚顺市顺城区新华街道抚顺城路西段7栋5号

Address: No.5，Building 7，Fushunchen West Road，Xinhua Street，Shuncheng
District，Fushun City，Liaoning Province

电话：

Phone:

传真：

Facsimile:

 

丙方：北京天行昆仑科技有限公司

Party C: Beijing Tianxing Kunlun Technology Co., Ltd.

地址：北京市海淀区西四环北路158号1幢6层A6259号

Address: Room A6259, Floor 6, Building 1, 158 West Sihuan North Road, Haidian
District, Beijing

收件人：

Attn:

电话：

Phone:

传真：

Facsimile:

 

6.3 任何一方可按本条规定随时给其他方发出通知来改变其接收通知的地址。

Any Party may at any time change its address for notices by a notice delivered
to the other Parties in accordance with the terms hereof.

 

 5 

 

 

7. 保密责任

Confidentiality

 

各方承认及确定有关本协议、本协议内容，以及彼此就准备或履行本协议而交换的任何口头或书面资料均被视为保密信息。各方应当对所有该等保密信息予以保密，而在未得到另一方书面同意前，不得向任何第三者披露任何保密信息，惟下列信息除外：(a)公众人士知悉或将会知悉的任何信息（惟并非由接受保密信息之一方擅自向公众披露）；(b)根据适用法律法规、股票交易规则、或政府部门或法院的命令而所需披露之任何信息；或(c)由任何一方就本协议所述交易而需向其股东、投资者、法律或财务顾问披露之信息，而该股东、法律或财务顾问亦需遵守与本条款相类似之保密责任。如任何一方工作人员或聘请机构的泄密均视为该方的泄密，需依本协议承担违约责任。无论本协议以任何理由终止，本条款仍然生效。

The Parties acknowledge that the existence and the terms of this Agreement and
any oral or written information exchanged between the Parties in connection with
the preparation and performance this Agreement are regarded as confidential
information. Each Party shall maintain confidentiality of all such confidential
information, and without obtaining the written consent of the other Party, it
shall not disclose any relevant confidential information to any third parties,
except for the information that: (a) is or will be in the public domain (other
than through the receiving Party’s unauthorized disclosure); (b) is under the
obligation to be disclosed pursuant to the applicable laws or regulations, rules
of any stock exchange, or orders of the court or other government authorities;
or (c) is required to be disclosed by any Party to its shareholders, investors,
legal counsels or financial advisors regarding the transaction contemplated
hereunder, provided that such shareholders, investors, legal counsels or
financial advisors shall be bound by the confidentiality obligations similar to
those set forth in this Section. Disclosure of any confidential information by
the staff members or agencies hired by any Party shall be deemed disclosure of
such confidential information by such Party, which Party shall be held liable
for breach of this Agreement. This Section shall survive the termination of this
Agreement for any reason.

 

8. 进一步保证

Further Warranties

 

各方同意迅速签署为执行本合同的各项规定和目的而合理需要的或对其有利的文件，以及为执行本合同的各项规定和目的而采取合理需要的或对其有利的进一步行动。

The Parties agree to promptly execute documents that are reasonably required for
or are conducive to the implementation of the provisions and purposes of this
Agreement and take further actions that are reasonably required for or are
conducive to the implementation of the provisions and purposes of this
Agreement.

 

9. 其他

Miscellaneous

 

9.1 修订、修改与补充

Amendment, change and supplement

 

对本合同作出修订、修改与补充，必须经每一方签署书面协议。

Any amendment, change and supplement to this Agreement shall require the
execution of a written agreement by all of the Parties.

 

9.2 完整合同

Entire agreement

 

除了在本合同签署后所作出的书面修订、补充或修改以外，本合同构成本合同各方就本合同标的物所达成的完整合同，取代在此之前就本合同标的物所达成的所有口头或书面的协商、陈述和合同。

Except for the amendments, supplements or changes in writing executed after the
execution of this Agreement, this Agreement shall constitute the entire
agreement reached by and among the Parties hereto with respect to the subject
matter hereof, and shall supersede all prior oral and written consultations,
representations and contracts reached with respect to the subject matter of this
Agreement.

 

 6 

 

 

9.3 标题

Headings

 

本合同的标题仅为方便阅读而设，不应被用来解释、说明或在其他方面影响本合同各项规定的含义。

The headings of this Agreement are for convenience only, and shall not be used
to interpret, explain or otherwise affect the meanings of the provisions of this
Agreement.

 

9.4 语言

Language

 

本合同以中文和英文书就，一式三份，甲乙丙三方各持一份，具有同等效力；中英文版本如有冲突，应以中文版为准。

This Agreement is written in both Chinese and English language in three copies,
each Party having one copy with equal legal validity; in case there is any
conflict between the Chinese version and the English version, the Chinese
version shall prevail.

 

9.5 可分割性

Severability

 

如果本合同有任何一条或多条规定根据任何法律或法规在任何方面被裁定为无效、不合法或不可执行，本合同其余规定的有效性、合法性或可执行性不应因此在任何方面受到影响或损害。各方应通过诚意磋商，争取以法律许可以及各方期望的最大限度内有效的规定取代那些无效、不合法或不可执行的规定，而该等有效的规定所产生的经济效果应尽可能与那些无效、不合法或不能强制执行的规定所产生的经济效果相似。

In the event that one or several of the provisions of this Agreement are found
to be invalid, illegal or unenforceable in any aspect in accordance with any
laws or regulations, the validity, legality or enforceability of the remaining
provisions of this Agreement shall not be affected or compromised in any
respect. The Parties shall strive in good faith to replace such invalid, illegal
or unenforceable provisions with effective provisions that accomplish to the
greatest extent permitted by law and the intentions of the Parties, and the
economic effect of such effective provisions shall be as close as possible to
the economic effect of those invalid, illegal or unenforceable provisions.

 

9.6 继任者

Successors

 

本合同对各方各自的继任者和各方所允许的受让方应具有约束力并对其有利。

This Agreement shall be binding on and shall inure to the interest of the
respective successors of the Parties and the permitted assigns of such Parties.

 

9.7 继续有效

Survival

 

9.7.1 合同期满或提前终止前因本合同而发生的或到期的任何义务在本合同期满或提前终止后继续有效。

Any obligations that occur or that are due as a result of this Agreement upon
the expiration or early termination of this Agreement shall survive the
expiration or early termination thereof.

 

9.7.2 本合同第4、6、7条和本第9.7条的规定在本合同终止后继续有效。

The provisions of Sections 4, 6, 7 and this Section 9.7 shall survive the
termination of this Agreement.

 

（以下无正文）

(The remainder is intentionally left blank.)

 

 7 

 

 

[ex10-8iiimg_001.jpg] 

 



 8 

 